DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0037443) in view of Van Der Velde (US 2019/0357075).
Regarding claims 1 and 7, Lee describes a first access device (fig. 1, MeNB)/method for improving service reliability in a communications network (para. 132, guarantee safety of data transmission), comprising: 

transmitting, by a first access device, service data along a first transmission path between a terminal and a user plane function (UPF) entity, wherein the first transmission path passes through the first access device (fig. 12 & para. 132, eNB1 transmitting data packets between UE and core network comprising UPF in a 5G network, para. 30);
receiving, by the first access device, a message from a session function entity (fig. 17, abstract & para. 159-162, core network entity request assistance from at least one base station for traffic splitting).
Lee describes that the core network (CN) establishes a second transmission path by assistance information from at least 1 base station, hence failing to further explicitly describe:  
the message instructs the first access device to establish a second transmission path between the terminal and the user plane entity,
initiating, by the first access device, establishment of the second transmission path thru a second access device responsive to receiving the message.
Van Del Velde also describes improving data transmission by transmitting via two paths (fig. 8), further describing:
the message instructs the first access device to establish a second transmission path between the terminal and the user plane entity, and initiating, by the first access device, establishment of the second transmission path thru a second access device 
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first access device of Lee to receive instructional message & establish a second transmission path on a second access device as in Van Del Velde.
The motivation for combining the teachings is that enables management & control of plural data flows (Van Del Velde, para. 6).
Regarding claims 2 and 8, Lee and Van Del Velde combined already describe that the first access device of Lee to establish a second transmission path on the second access device (per Van Del Velde, see claim 1). 
Lee further describes:
wherein initiating the establishment of the second transmission path comprises initiating a secondary base station addition process to establish the second transmission path (fig. 12 & para. 131-132, the traffic splitting uses a second path via eNB2).
Regarding claims 4 and 9, Lee describes:
wherein the service data is transmitted on the second transmission path (fig. 1 & 2 and abstract, traffic (service data) is transmitted on 2 separate paths) to the UE.
Regarding claims 6 and 12, Lee describes:
wherein the message comprises an association identifier indicating that the first transmission path and the second transmission path are associated with each other 
Regarding claim 21, Lee describes:
sending, by the session function entity, the message in response to determining that the second transmission path needs to be established (abstract & fig. 2, core network entity transmit message for requesting assistance information to at least 1 base station for splitting (adding) traffic to/from several base stations and a UE).

Claims 3, 5, 10-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van Del Velde, and further in view of Stojanovski (US 2018/0310350).
Regarding claims 3 and 11, Lee describes:
wherein the second transmission path is a second quality of service (Qos) flow (para. 164, first & second transmission path incurs a QoS flow (para. 164), and Lee plus Van Del Velde combined describe: 
sending, by the first access device, a flow establishment request message to the second access device, wherein the flow establishment request message instructs the second access device to establish the second transmission path (fig. 8, abstract & para. 44, MeNB (first access device) receives request for SeNB (second access device) addition and establishes second data transfer path), but fails to further explicitly describe:
wherein initiating the secondary base station addition process comprises:

 Stojanovski also describes UE in dual connection with the network via two access devices (para. 61, dual connectivity), further describing:
wherein initiating the secondary base station addition process comprises:
sending, by the first access device, a flow establishment request message to the second access device;  and receiving, by the first access device in response to the QoS flow establishment request message, allocated radio resource information for the second QoS flow from the second access device (para. 61, as eNB 230 determines to add AP 220 in a dual connectivity connection, eNB 230 forwards request to AP 220 & AP 220 responds to eNB230 for such setup, para. 62).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first access device in Lee would send request message & receive response message from second access device for flow establishment as in Stojanovski.
The motivation for combining the teachings is that this allows traffic to be offloaded onto traditional routing networks close to the network edge (Stojanovski, para. 25).
	Regarding claims 5 and 10, Lee describes use of different RANs of different RATs such as 5G, 4G, post-LTE (all 3GPP), hence fail to further explicitly describe:
wherein the first access device is a 3rd Generation Partnership Project (3GPP) access device and the second access device is a non-3GPP access device, or wherein 
 Stojanovski also describes UE in dual connection with the network via two access devices (para. 61, dual connectivity), further describing:
wherein the first access device is a 3rd Generation Partnership Project (3GPP) access device and the second access device is a non-3GPP access device, or wherein the first access device is the non-3GPP access device and the second access device is the 3GPP access device (para. 61, as eNB 230 determines to add AP 220 in a dual connectivity connection, where eNB is of 3GPP (para. 5) and AP is a WLAN (non-3GPP) access point (para. 35)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first and second access devices in Lee being 3GPP & non-3GPP access devices respectively as in Stojanovski.
The motivation for combining the teachings is that this allows traffic to be offloaded onto traditional routing networks close to the network edge (Stojanovski, para. 25).
Regarding claim 13, Lee describes a system comprising: 
a first transmission path for transmitting service data between a terminal and a user plane function entity (fig. 4 or 12 & para. 132, transmitting data packets between UE and core network comprising UPF in a 5G network, para. 30);
a session function entity configured to send a message; and a first access device along the first transmission path and configured to: receive the message from the 
initiate establishment of a second transmission path on a second access device according to the message (fig. 19 & para, 171-172, UPS sends assistance info for split traffic to gNB 1704 & eNB 1705).
Lee describes that the core network (CN) establishes a second transmission path by assistance information from at least 1 base station, hence failing to further explicitly describe:  
the message instructs the first access device to establish a second transmission path between the terminal and the user plane entity,
initiating, by the first access device, establishment of the second transmission path thru a second access device responsive to receiving the message.
Van Del Velde also describes improving data transmission by transmitting via two paths (fig. 8), further describing:
the message instructs the first access device to establish a second transmission path between the terminal and the user plane entity, and initiating, by the first access device, establishment of the second transmission path thru a second access device responsive to receiving the message (fig. 8, abstract & para. 44, MeNB (first access device) receives request for SeNB (second access device) addition and establishes second data transfer path).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first access device of Lee to 
The motivation for combining the teachings is that enables management & control of plural data flows (Van Del Velde, para. 6).
Lee also fails to further describe:
receiving, by the first access device in response to the QoS flow establishment request message, allocated radio resource information for the second QoS flow from the second access device.
 Stojanovski also describes UE in dual connection with the network via two access devices (para. 61, dual connectivity), further describing:
wherein initiating the secondary base station addition process comprises:
sending, by the first access device, a flow establishment request message to the second access device;  and receiving, by the first access device in response to the QoS flow establishment request message, allocated radio resource information for the second QoS flow from the second access device (para. 61, as eNB 230 determines to add AP 220 in a dual connectivity connection, eNB 230 forwards request to AP 220 & AP 220 responds to eNB230 for such setup, para. 62).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first access device in Lee would send request message & receive response message from second access device for flow establishment as in Stojanovski.

Regarding claim 14, Lee and Van Del Velde combined describe:
the second access device, wherein the first access device is further configured to initiate a secondary base station addition process to establish the second transmission path on the second access device (Van Del Velde fig. 8, abstract & para. 44, MeNB (first access device) receives request for SeNB (second access device) addition and establishes second data transfer path).
Regarding claim 15, Lee describes wherein the second transmission path is a second quality of service (Qos) flow (para. 164, first & second transmission path incurs a QoS flow (para. 164), but fails to further explicitly describe:
wherein the first access device is further configured to: send a QoS flow establishment request message to the second access device;  and receive, in response to the QoS flow establishment request message, allocated radio resource information for the second QoS flow from the second access device, and wherein the second access device is further configured to: receive the QoS flow establishment request message from the first access device;  and send, in response to the QoS flow establishment request message, the allocated radio resource information to the first access device. 
Stojanovski also describes UE in dual connection with the network via two access devices (para. 61, dual connectivity), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first and second access devices in Lee being 3GPP & non-3GPP access devices respectively as in Stojanovski.
The motivation for combining the teachings is that this allows traffic to be offloaded onto traditional routing networks close to the network edge (Stojanovski, para. 25).
Regarding claim 16, Lee describes: 
wherein the second access device is configured to transit the service data on the second transmission path (fig. 4 & 12, eNB2 (second access device) transiting service data on its separate path).
Regarding claim 17, Lee Van Del Velde, and Stojanovski combined describe:
wherein the first access device is a 3rd Generation Partnership Project (3GPP) access device and the second access device is a non-3GPP access device, or wherein 
Regarding claim 18, Lee describes: 
wherein the message comprises an association identifier indicating that the first transmission path and the second transmission path are associated (para. 160, request & response transmission for assistance/split traffic comprise the common (associating) UE identifier).

 Claims 19-20 are computer program product comprising instructions embodied on a non-transitory computer readable storage medium claims comprising features both recited in claim 1.  Hence, both claims are rejected with the same rationale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hu (US 2020/0205208) describing path determination for 2 terminals served by different UPF entities (fig. 1 & abstract), Luo (US 2020/0195548) describing either TRP1 or TRP2 triggers event for existing independent links' communication (title & fig. 2), Kilgore (US 2002/0101841) describing PPP handoff where PPP session manager of the core gateway 150 creates a second link/connection (fig. 2 & abstract), Rinne (US 2020/0084815) describing splitting the PDU & signaling to 2 gNBs for transmission (fig. 2), and Yu (US 2019/0053325) describing establishment of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469